Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

 	1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest an apparatus comprising a memory bank configured to receive a refresh management signal, wherein the refresh management signal is provided based on a rate of access commands directed to the memory' bank; a skip logic circuit configured to change a count value responsive to the refresh management signal and configured to provide a skip signal based on the count value, and a refresh state control circuit configured to periodically provide a targeted refresh signal while the memory bank is in a refresh mode, wherein the targeted refresh control circuit is further configured to skip providing a next targeted refresh signal responsive to the skip signal (claims 1-2), and also configured to increase the count value responsive to the refresh management signal and configured to decrease the count value by the threshold responsive to the next targeted refresh signal being skipped (claims 4 & 16) or reset the count to an initial value (claims 6-7), and also to reduce a number of the first type of refresh operation during a next time the memory is in the refresh mode based on a number of times the first type of refresh operation was indicated when the bank was not in the refresh mode (claim 9).


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827